                                   UNITED STATES DISTRICT COURT
                                        DISTRICT OF MAINE

GWENDOLYN L.,                                          )
                                                       )
                           Plaintiff                   )
                                                       )
v.                                                     )         No. 1:18-cv-00272-JDL
                                                       )
NANCY A. BERRYHILL,                                    )
Acting Commissioner of Social Security,                )
                                                       )
                           Defendant                   )

                             REPORT AND RECOMMENDED DECISION1

         This Social Security Disability (“SSD”) and Supplemental Security Income (“SSI”) appeal

raises the question of whether the administrative law judge (“ALJ”) supportably found the plaintiff

capable of performing work existing in significant numbers in the national economy. The plaintiff

seeks remand on the bases that the ALJ erred in determining her mental residual functional

capacity (“RFC”) and in addressing post-hearing vocational evidence that a person with her IQ

scores would not be able to perform the jobs identified by a vocational expert (“VE”) at hearing.

See Plaintiff’s Itemized Statement of Errors (“Statement of Errors”) (ECF No. 12) at 3-13. I

conclude that remand is warranted on the basis of the ALJ’s handling of the post-hearing evidence

and, accordingly, recommend that the court vacate the commissioner’s decision and remand this

case for further proceedings consistent herewith. I need not and do not reach the plaintiff’s

challenge to the determination of her mental RFC.


1
 This action is properly brought under 42 U.S.C. §§ 405(g) and 1383(c)(3). The commissioner has admitted that the
plaintiff has exhausted her administrative remedies. The case is presented as a request for judicial review by this court
pursuant to Local Rule 16.3(a)(2), which requires the plaintiff to file an itemized statement of the specific errors upon
which she seeks reversal of the commissioner’s decision and to complete and file a fact sheet available at the Clerk’s
Office, and the commissioner to file a written opposition to the itemized statement. Oral argument was held before
me pursuant to Local Rule 16.3(a)(2)(D), requiring the parties to set forth at oral argument their respective positions
with citations to relevant statutes, regulations, case authority, and page references to the administrative record.



                                                           1
       Pursuant to the commissioner’s sequential evaluation process, 20 C.F.R. §§ 404.1520,

416.920; Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6 (1st Cir. 1982), the ALJ

found, in relevant part, that the plaintiff met the insured status requirements of the Social Security

Act through December 31, 2018, Finding 1, Record at 17; that she had the severe impairments of

degenerative disc disease and headaches, Finding 3, id.; that she had the RFC to perform a full

range of work at all exertional levels but with the following nonexertional limitations: she was

able to understand, remember, and apply information and focus on and complete simple work-

related tasks, maintain concentration, persistence, or pace for simple work activities, manage

simple social demands, adapt to routine changes and manage herself, and was limited to an

environment with moderate noise, Finding 5, id. at 19; that, considering her age (41 years old,

defined as a younger individual, on her alleged disability onset date, June 17, 2013,), education (at

least high school), work experience (transferability of skills immaterial), and RFC, there were jobs

existing in significant numbers in the national economy that she could perform, Findings 7-10, id.

at 22; and that she, therefore, had not been disabled from June 17, 2013, her alleged onset date of

disability, through the date of the decision, August 31, 2017, Finding 11, id. at 23-24. The Appeals

Council declined to review the decision, id. at 1-3, making the decision the final determination of

the commissioner, 20 C.F.R. §§ 404.981, 416.1481; Dupuis v. Sec’y of Health & Human Servs.,

869 F.2d 622, 623 (1st Cir. 1989).

       The standard of review of the commissioner’s decision is whether the determination made

is supported by substantial evidence. 42 U.S.C. §§ 405(g), 1383(c)(3); Manso-Pizarro v. Sec’y of

Health & Human Servs., 76 F.3d 15, 16 (1st Cir. 1996). In other words, the determination must

be supported by such relevant evidence as a reasonable mind might accept as adequate to support




                                                  2
the conclusion drawn. Richardson v. Perales, 402 U.S. 389, 401 (1971); Rodriguez v. Sec’y of

Health & Human Servs., 647 F.2d 218, 222 (1st Cir. 1981).

       The ALJ reached Step 5 of the sequential evaluation process, at which stage the burden of

proof shifts to the commissioner to show that a claimant can perform work other than her past

relevant work. 20 C.F.R. §§ 404.1520(g), 416.920(g); Bowen v. Yuckert, 482 U.S. 137, 146 n.5

(1987); Goodermote, 690 F.2d at 7. The record must contain substantial evidence in support of

the commissioner’s findings regarding the plaintiff’s RFC to perform such other work. Rosado v.

Sec’y of Health & Human Servs., 807 F.2d 292, 294 (1st Cir. 1986).

                                          I. Discussion

                                         A. Background

       At the request of the commissioner, the plaintiff underwent a psychological review by

agency examining consultant Donna M. Gates, Ph.D., on April 16, 2015, and a psychological

evaluation by Dr. Gates on December 21, 2016. See Record at 527-31, 640-44. In 2015, Dr. Gates

conducted a clinical interview and mental status examination, diagnosed the plaintiff with

cognitive disorder, and concluded, in relevant part, that, “[b]ased on [the plaintiff’s] presentation

style, intellectual functioning was estimated to be in the low-average range.” Id. at 527, 530-31.

She concluded that the plaintiff could “follow work rules, relate well to others, and use good

judgment on the job” and “likely could manage a mild level of work-related stress and function

independently on simple tasks if she were physically capable of doing so[,]” although “she ha[d]

significant issues with memory[.]” Id. at 530-31.

       In 2016, Dr. Gates noted that the plaintiff “had an unremarkable mental status examination,

other than mistaking her age[,]” with intellectual functioning again estimated to be in the low-

average range “[b]ased on her presentation style[.]” Id. at 642. However, she noted that “[f]ormal

testing” in the form of administration of the Wechsler Adult Intelligence Scale-IV “placed [the

                                                 3
plaintiff] in the borderline range of intellectual ability[,]” id. at 642-43, with a verbal

comprehension index IQ of 80 and a full-scale IQ of 77, see id. at 643. She stated that the plaintiff

“made a good effort across and within subtests” and that “[t]he current test results appear to be an

accurate reflection of her intellectual ability.” Id. She diagnosed the plaintiff with both cognitive

disorder and borderline intellectual functioning and concluded, inter alia, that her “judgment [wa]s

expected to be good for jobs within her vocational ability[,]” she had “intermittent symptoms”

causing “difficulty processing information and communicating[,]” and she may “have difficulty

learning new tasks due to intermittent lapses.” Id. She also completed a separate mental RFC

assessment, checking boxes indicating that the plaintiff had mild restrictions in understanding and

remembering simple instructions, carrying out simple instructions, and making judgments on

simple work-related decisions. See id. at 651.

        The ALJ found that the plaintiff retained the mental RFC to, among other things,

understand, remember, and apply information and focus on and complete simple work-related

tasks, maintain concentration, persistence, or pace for simple work activities, and adapt to routine

changes. See Finding 5, id. at 19. He noted that a vocational expert (“VE”) present at the plaintiff’s

hearing had testified that a person with the plaintiff’s age, education, work experience, and RFC

could perform the representative jobs of mail sorter, Dictionary of Occupational Titles (U.S. Dep’t

of Labor 4th ed., rev. 1991) (“DOT”) § 209.687-026, order caller, DOT § 209.667-014, and retail

marker, DOT § 209.587-034. See id. at 22-23; see also id. at 45-46.

        At hearing, the plaintiff’s counsel asked the VE what aptitudes were required for the jobs

at issue. See id. at 48. The VE inquired, “Are you talking about the GOE?” Id.2 The plaintiff’s

counsel responded, “Yes. General learning, yeah, just overall aptitude levels.” Id. The VE


2
  The commissioner represents that “GOE” stands for “Guide for Occupational Exploration.” Defendant’s Opposition
to Plaintiff’s Itemized Statement of Errors (“Opposition”) (ECF No. 15) at 1, 10 n.7.

                                                       4
responded that for the mail sorter it was 754, for the order caller, 593, and for the retail marker,

593. See id. The plaintiff’s counsel stated that he had no further questions. See id.

       At the close of hearing, the plaintiff’s counsel requested and was granted an opportunity to

submit a post-hearing statement. See id. at 49. Counsel submitted a letter to which he attached

materials that included an affidavit of a different VE, David W. Meuse, M.S., CRC, a reprint of a

journal article by Arthur R. Jensen titled Test validity: g versus the specificity doctrine, and letters

dated March 28, 2014, and October 31, 2014, from psychologist Barbara J. McKim, Ph.D. See id.

at 374-89.

       Mr. Meuse stated that, in his professional opinion, “a level of ability in both General

Learning Ability (intelligence) and Verbal Ability, as a result of” a full-scale IQ of 77 and a verbal

IQ of 80, placing a person in the 7th and 9th percentiles, respectively, in those abilities, “would be

very limiting” and would rule out the mail sorter, order caller, and retail marker jobs identified by

the VE at hearing, all of which require General Learning and Verbal abilities above the lowest

10th percentile. Id. at 377. He added that the numbers supplied by the VE at hearing in response

to the plaintiff’s counsel’s question regarding the aptitudes for those three jobs were “not

responsive to the question regarding aptitudes.” Id.

       Mr. Jensen wrote, “The fact that the GATB [General Aptitude Test Battery] Aptitude G is

a good measure of the g factor, or general intelligence, is shown by its average correlation of 0.80

with 12 well-known standard tests of IQ[.]” Id. at 384. Dr. McKim stated that, in her opinion,

“the Full Scale IQ score is apt to be most closely commensurate with general learning ability, as it

assesses aspects of both verbal and performance abilities.” Id. at 387 .

       The ALJ addressed the plaintiff’s post-hearing submission as follows:

       The representative’[s] argument regarding the [plaintiff]’s full scale IQ of 77 by
       Dr. Gates is given little weight. The [plaintiff] argues that she would be unable to


                                                   5
        perform even basi[c] jobs due to her being in the 7th percentile. However, no
        source, treating or otherwise, other than the one time examination by Dr. Gates, has
        suggested the [plaintiff] has intellectual difficulties. The suggestion is also
        inconsistent with the [plaintiff]’s semi-skilled past relevant work history.
        Additionally, an [ALJ] may reject IQ scores that are inconsistent with a claimant’s
        daily activities and behavior, especially when the scores are based on a one-time
        exam. Ch[u]nn v. Barnhart, 397 F.3d 667 (8th Cir. 2005).

Id. at 21.

                                            B. Analysis

        The plaintiff contends that the ALJ failed to address the substance of the Meuse affidavit

or otherwise offer a rationale supported by substantial evidence for discrediting the post-hearing

submission. See Statement of Errors at 6-13. The commissioner rejoins that (i) the plaintiff’s

premise that IQ scores equate with aptitude percentiles is legally and factually flawed, (ii) to accept

her argument would encourage claimants to avoid cross-examining the VE in favor of procuring

purportedly uncontradicted post-hearing vocational evidence, and, (iii) in any event, the ALJ

provided a sufficient rationale, supported by substantial evidence, for rejecting the plaintiff’s claim

that her IQ scores rendered her incapable of performing the jobs the VE identified. See Opposition

at 6. The plaintiff has the better argument.

             1. Adequacy of ALJ’s Handling of Post-Hearing Vocational Evidence

        I turn first to the ALJ’s rejection of the post-hearing evidence, concluding that it is

unsupported by substantial evidence. First, while the ALJ stated that no source other than Dr.

Gates had suggested that the plaintiff had intellectual difficulties, and cited Chunn for the

proposition that an ALJ may reject IQ scores, he did not make clear whether he rejected the Gates

IQ score finding. See Record at 21. Indeed, at Step 2, he explained that he gave great weight to

Dr. Gates’ opinion not only because she was a treating source (although she was an examining

source) but also because he deemed her opinion “consistent with the [plaintiff]’s full scale IQ score

of 77 found during psychological testing.” Id. at 18 (citation omitted). In the circumstances, as

                                                  6
the plaintiff argues, see Statement of Errors at 12, Chunn cuts in her favor: the Chunn court

remanded that case because “the ALJ did not explicitly reject the psychologist’s opinion [regarding

the claimant’s IQ], much less explain why her opinion should not be relied on[,]” Chunn, 397 F.3d

at 672.3

         Second, while the ALJ stated that the suggestion that the plaintiff had intellectual

difficulties was inconsistent with her semi-skilled past relevant work history, see id. at 21, that has

no bearing in this case, the plaintiff having alleged that she developed the symptoms at issue,

including “memory loss and some expressive aphasia[,]” after becoming ill at work in 2013, id. at

640. There is no dispute that the plaintiff has engaged in no substantial gainful activity since June

17, 2013, her alleged onset date of disability. See Finding 2, id. at 17.

         Third, to the extent that the ALJ meant to find the plaintiff’s IQ scores inconsistent with

her daily activities and behavior, he did not explain why, see id. at 21, and his earlier discussion

of her activities does not fill the gap. At Step 2, he had stated that the plaintiff’s activities were

“not limited to the extent one would expect” given her complaints of disabling symptoms and

limitations, noting that she had reported that she was “able to care for her animals, perform

personal hygiene on a daily basis, prepare meals, and do general housework.” Id. at 20 (citation

omitted). However, it is not self-evident that those activities are inconsistent with Dr. Gates’




3
  The commissioner contends that the ALJ adequately took the plaintiff’s IQ scores into account by adopting the
mental RFC opinion of Dr. Gates, the very same source who administered the IQ testing, a proposition for which she
cites Bowie v. Colvin, No. 2:12-cv-205-DBH, 2013 WL 1912913, at *10 (D. Me. Mar. 31, 2013) (rec. dec., aff’d May
7, 2013). See Opposition at 16-18. Nonetheless, as the plaintiff’s counsel rejoined at oral argument, in Jenkins v.
Colvin, Civil No. 1:14-cv-285-DBH, 2015 WL 5093290 (D. Me. Aug. 28, 2015), Judge Hornby clarified that a VE’s
testimony concerning the impact of IQ scores and general learning ability on a claimant’s capacity to perform certain
jobs addresses the question of “whether there were available jobs in the national economy for a person with specified
characteristics, not . . . whether the claimant actually exhibited any particular characteristic.” Jenkins, 2015 WL
5093290, at *2; see also id. at *3 (VE’s testimony “that a person with the limitations in the ALJ’s hypotheticals could
perform three jobs, but that a person who had those same limitations and was also within the bottom 10% of intellectual
functioning could not[,]” was not inherently contradictory).

                                                          7
finding that she had borderline intellectual functioning, as reflected in her full-scale IQ score of

77.

       Fourth, and finally, as the plaintiff notes, see Statement of Errors at 9-10, the ALJ did not

directly address the substance of the Meuse affidavit, see Record at 21.

       For all of these reasons, the ALJ’s treatment of the plaintiff’s post-hearing submission is

not supported by substantial evidence. Because the Meuse opinion, if accepted, would be

outcome-determinative, the error warrants remand. To the extent that the commissioner argues

that the court, nonetheless, should refrain from remanding this case because the plaintiff’s IQ

theory is fundamentally flawed and because remand in these circumstances would promote

inefficiency in the administrative process, those arguments are unpersuasive for the reasons

discussed below.

            2. Asserted Fundamental Legal, Factual Flaws in Plaintiff’s Position

       The commissioner first objects to remand of this case on the basis that the plaintiff’s theory

that her IQ scores equate with her aptitude is fundamentally flawed both as a legal and a factual

matter. She asserts that “courts across the country have rejected the notion that IQ scores are a

proxy for aptitudes” and that no evidence of record, including the Meuse affidavit, links the

plaintiff’s scores to her aptitude. Opposition at 6-7.

       At oral argument, the plaintiff’s counsel rejoined that these are impermissible post hoc

rationalizations, a proposition for which he cited SEC v. Chenery Corp., 332 U.S. 194 (1947).

See Day v. Astrue, No. 1:12-cv-141-DBH, 2012 WL 6913439, at *10 (D. Me. Dec. 30, 2012) (rec.

dec., aff’d Jan. 18, 2013) (Pursuant to the Chenery rule, “a reviewing court cannot affirm an

agency’s decision on the basis of a post hoc rationalization but must affirm, if at all, on the basis




                                                  8
of a rationale actually articulated by the agency decision-maker.”) (citation and internal quotation

marks omitted).

        In response, counsel for the commissioner argued that his client was not attempting to

justify the ALJ’s decision on a fresh basis but, rather, to point out that the predicate to the plaintiff’s

challenge is untenable as a matter of law. See, e.g., Day, 2012 WL 6913439, at *10 (“An exception

to the Chenery rule exists when a remand will amount to no more than an empty exercise because,

for example, application of the correct legal standard could lead to only one conclusion.”) (citation

and internal punctuation omitted).

        The plaintiff has the better argument. As Judge Hornby noted in Jenkins, “[t]he case law

demonstrates that there is disagreement over whether and to what degree general learning ability

and IQ are interchangeable.” Jenkins, 2015 WL 5093290, at *2 n.9. The commissioner cites no

case law of the Supreme Court, the First Circuit, or this court holding that, as a matter of law, IQ

scores cannot serve as proxies for aptitudes. See Opposition at 6-12. Thus, it cannot fairly be said

that, following remand in this case, there could only be one conclusion on this point as a matter of

law.4

        This, in turn, is dispositive of the commissioner’s argument that the plaintiff’s post-hearing

evidence is fundamentally flawed as factual matter. Absent resolution of the predicate legal

question of the type of evidence, if any, that a claimant must produce to establish a link between

her IQ and her aptitude, it cannot fairly be said that, on remand, there could be only one conclusion

as to the adequacy of the plaintiff’s showing.




4
  As the commissioner notes, this court has observed that “a holding that an IQ score is per se disabling” would be
inconsistent with the so-called “Listings,” Appendix 1 to Subpart P, 20 C.F.R. § 404. Opposition at 8 (quoting
Davenport v. Berryhill, No. 1:16-cv-00420-NT, 2017 WL 2731304, at *6 (D. Me. June 25, 2017) (rec. dec., aff’d Sept.
29, 2017)). However, that begs the question of the circumstances in which IQ evidence can be material to the question
of disability.

                                                         9
                3. Asserted Public Policy Implications of Plaintiff’s Approach

       The commissioner next, and finally, invokes public policy concerns as a basis to refrain

from remanding this case. See id. at 12-19. She contends that accepting the plaintiff’s argument

would have “broad detrimental policy implications that would undermine the efficacy of the

administrative process” because the plaintiff “has attempted to force a remand . . . by proffering

‘undisputed’ vocational evidence from her own vocational specialist only because of her counsel’s

ineffective cross-examination of the vocational expert at the administrative hearing.” Id. at 12.

Regardless of the merit of this point in general, in this case, the plaintiff’s counsel sought and was

granted an opportunity to submit a post-hearing statement, to which he appended vocational

evidence that was entered into the record and discussed by the ALJ. See Record at 21, 49, 374-

89. That decision, of course, is subject to judicial review in its entirety. See 42 U.S.C. §§ 405(g),

1383(c)(3).

                                          II. Conclusion

       For the foregoing reasons, I recommend that the commissioner’s decision be VACATED

and the case REMANDED for proceedings consistent herewith.

                                              NOTICE

       A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum
and request for oral argument before the district judge, if any is sought, within fourteen (14)
days after being served with a copy thereof. A responsive memorandum and any request for
oral argument before the district judge shall be filed within fourteen (14) days after the filing of
the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.

       Dated this 11th day of June, 2019.
                                                      /s/ John H. Rich III
                                                      John H. Rich III
                                                      United States Magistrate Judge

                                                 10
